DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-5, 10, 12-16, and 21 are objected to because of the following informalities:  
 In claim 1, --being-- should be added before “operative” in line 9; and --temperature-- should be added after “electronic” in line 10.
In claim 12, --being-- should be added before “operative” in line 11.
In claims 2-5, 10, 13-16, and 21, “and” should be replaced with --,-- in line 1.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 4 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent 10,697,837 [hereinafter ‘837]. 
Referring to claim 1 of the instant application, claim 7 of ‘837 claims a visually sensible indicator of temperature, the indicator comprising:
electronic temperature sensing circuitry sensing at least when a temperature exceeds at least one predetermined temperature threshold and providing at least one corresponding threshold exceedance output which is sensible as heat (base claim 1 of ‘837); and
a heat-responsive visually sensible display which is responsive to said at least one threshold exceedance output for providing at least one visually sensible indication indicating that
said temperature has exceeded said predetermined temperature threshold (base claim 1 of ‘837),
said electronic sensing circuitry comprising a fuse (i.e., a heat-generating and heat-regulating element), said fuse in the electronic sensing circuitry being operative to generate said threshold exceedance output which is sensible as heat and to prevent overheating of said electronic sensing circuitry (see base claim 1 of ‘837).

Referring to claim 2 of the instant application, claim 7 of ‘837 claims an indicator having all of the limitations of claim 2 of the instant application, as stated above with respect to claim 1 of the instant application, wherein claim 7 of ‘837 claims that the visually sensible indication is machine readable (base claim 1 of ‘837).

Referring to claim 4 of the instant application, claim 7 of ‘837 claims an indicator having all of the limitations of claim 4 of the instant application, as stated above with respect to claim 2 of the instant application, wherein claim 7 of ‘837 claims that the visually sensible indication is at least a part of a bar code (base claim 1 of ‘837).

Claim 3 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of ‘837 in view of claim 2 of ‘837.
Referring to claim 3 of the instant application, claim 7 of ‘837 claims an indicator having all of the limitations of claim 3 of the instant application, as stated above with respect to claim 1 of the instant application, except for the visually sensible indication being human readable.
However, claim 2 of ‘837 claims that the visually sensible indication is human readable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7 of ‘837 by claiming that the visually sensible indication is human readable, as claimed in claim 2 of ‘837, in order to visually indicate a temperature to a human user.

Claim 5 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of ‘837 in view of claim 3 of ‘837.
Referring to claim 5 of the instant application, claim 7 of ‘837 claims an indicator having all of the limitations of claim 5 of the instant application, as stated above with respect to claim 2 of the instant application, except for the visually sensible indication rendering a bar code unreadable.
However, claim 3 of ‘837 claims that the visually sensible indication renders a bar code unreadable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7 of ‘837 by claiming that the visually sensible indication renders a bar code unreadable, as claimed in claim 3 of ‘837, in order to visually indicate a temperature to a human user.

Claim 10 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of ‘837 in view of claim 6 of ‘837.
Referring to claim 10 of the instant application, claim 7 of ‘837 claims an indicator having all of the limitations of claim 10 of the instant application, as stated above with respect to claim 1 of the instant application, except for the heat-responsive visually sensible display employing a thermochromic material.
However, claim 6 of ‘837 claims that the heat-responsive visually sensible display employs a thermochromic material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7 of ‘837 by claiming that the heat-responsive visually sensible display employs a thermochromic material, as claimed in claim 6 of ‘837, in order to visually indicate a temperature to a human user.

Claims 12, 13, and 15 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of ‘837. 
Referring to claim 12 of the instant application, claim 14 of ‘837 claims a visually sensible indicator of at least one parameter, the indicator comprising:
electronic sensing circuitry sensing at least when said at least one parameter exceeds a predetermined temperature threshold and providing a threshold exceedance output which is sensible as heat (base claim 8 of ‘837); and
a heat-responsive visually sensible display which is responsive to said threshold exceedance output for providing a visually sensible indication indicating that
said at least one parameter has exceeded said predetermined threshold (base claim 8 of ‘837),
said electronic sensing circuitry comprising a fuse (i.e., a heat-generating and heat-regulating element), said fuse in the electronic sensing circuitry being operative to generate said threshold exceedance output which is sensible as heat and to prevent overheating of said electronic sensing circuitry (see base claim 8 of ‘837).

Referring to claim 13 of the instant application, claim 14 of ‘837 claims an indicator having all of the limitations of claim 13 of the instant application, as stated above with respect to claim 12 of the instant application, wherein claim 14 of ‘837 claims that the visually sensible indication is machine readable (base claim 8 of ‘837).

Referring to claim 15 of the instant application, claim 14 of ‘837 claims an indicator having all of the limitations of claim 15 of the instant application, as stated above with respect to claim 13 of the instant application, wherein claim 14 of ‘837 claims that the visually sensible indication is at least a part of a bar code (base claim 8 of ‘837).

Claim 14 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of ‘837 in view of claim 9 of ‘837.
Referring to claim 14 of the instant application, claim 14 of ‘837 claims an indicator having all of the limitations of claim 14 of the instant application, as stated above with respect to claim 12 of the instant application, except for the visually sensible indication being human readable.
However, claim 9 of ‘837 claims that the visually sensible indication is human readable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 14 of ‘837 by claiming that the visually sensible indication is human readable, as claimed in claim 9 of ‘837, in order to visually indicate a temperature to a human user.

Claim 16 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of ‘837 in view of claim 10 of ‘837.
Referring to claim 16 of the instant application, claim 14 of ‘837 claims an indicator having all of the limitations of claim 16 of the instant application, as stated above with respect to claim 13 of the instant application, except for the visually sensible indication rendering a bar code unreadable.
However, claim 10 of ‘837 claims that the visually sensible indication renders a bar code unreadable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 14 of ‘837 by claiming that the visually sensible indication renders a bar code unreadable, as claimed in claim 10 of ‘837, in order to visually indicate a temperature to a human user.

Claim 21 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of ‘837 in view of claim 13 of ‘837.
Referring to claim 21 of the instant application, claim 14 of ‘837 claims an indicator having all of the limitations of claim 21 of the instant application, as stated above with respect to claim 12 of the instant application, except for the heat-responsive visually sensible display employing a thermochromic material.
However, claim 13 of ‘837 claims that the heat-responsive visually sensible display employs a thermochromic material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 14 of ‘837 by claiming that the heat-responsive visually sensible display employs a thermochromic material, as claimed in claim 13 of ‘837, in order to visually indicate a temperature to a human user.

Allowable Subject Matter
Claims 1-5, 10, 12-16, and 21 would be allowable if rewritten or amended to overcome the objections set forth in this Office action, and upon the proper and timely filing of a terminal disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A visually sensible indicator of temperature, wherein said electronic sensing circuitry comprises a heat-generating and heat-regulating element, said heat-generating and heat-regulating element being operative to generate said threshold exceedance output which is sensible as heat and to prevent overheating of said electronic sensing circuitry (claim 1).
A visually sensible indicator of at least one parameter, wherein said electronic sensing circuitry comprises a heat-generating and heat-regulating element, said heat-generating and heat-regulating element being operative to generate said threshold exceedance output which is sensible as heat and to prevent overheating of said electronic sensing circuitry (claim 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
8/8/22